DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (U.S. Publication No 2016/0076919, hereinafter Murakami) in view of Fujita et al. (U.S. Publication No. 2015/0101394, hereinafter Fujita).
	With respect to Claim 1, Murakami discloses, see fig 17 unless otherwise noted, a gas sensor comprising: a sensor element [100, unlabeled in fig 17, better seen in fig 1] having a tip end [111], a rear end opposite the tip end, and a gas inlet [129] through which measurement-object gas is introduced, said sensor element being configured to detect a concentration of a predetermined gas in the measurement-object gas that flows into the sensor element through the gas inlet; an inner protective cover [130] covering the tip end of the sensor element and having a sensor element chamber [124] therein and in which an element-chamber inlet [128] and an element- chamber outlet [138a] are arranged, the sensor element chamber [124] accommodating the tip end [111] of the sensor element and the gas inlet [129], the element-chamber inlet [128] being an entrance to the sensor element chamber [124], and the element-chamber outlet [138a] being an exit from the sensor element chamber; 
	Murakami does not disclose a single embodiment that has no outlets provided in a side portion of the tip end portion of the outer protective cover [seen in figure 17] and at least the at least one horizontal hole [144b, fig 16] arranged in the side portion is arranged to open in a direction perpendicular to a central axis of the sensor element such that the at least one horizontal hole faces an outer peripheral surface of the second cylindrical portion of the inner protective cover.
	Fujita discloses a similar gas sensor [see fig 4] that has no outlets provided in a side portion of the tip end portion of the outer protective cover [177] and at least the at least one horizontal hole [177] arranged in the side portion is arranged to open in a direction perpendicular to a central axis of the sensor element such that the at least one horizontal hole faces an outer peripheral surface of the second cylindrical portion [161] of the inner protective cover.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Murakami by trying various combinations of inlet and outlet placements, including one that has no outlets provided in a side portion of the tip end portion of the outer protective cover  and at least the at least one horizontal hole arranged in the side portion is arranged to open in a direction perpendicular to a central axis of the sensor element such that the at least one horizontal hole faces an outer peripheral surface of the second cylindrical portion of the inner protective cover without 
	With respect to Claim 2, the combination of Murakami and Fujita disclose that a minimum path length P from the outer inlet to the gas inlet is 5.0 mm or more and 11.0 mm or less.  While Murakami shows at least 8mm if you double L, not enough informtion is provided to determine the minimum path length.  However Fujita’s fig 5 shows D3 being 5.4 mm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try various minimum path lengths from the outer inlet to the gas inlet is 5.0 mm or more and 11.0 mm or less for the benefit of optimizing the response times of the gas sensor.
	Further citations will refer to Fujita unless otherwise noted.
	With respect to Claim 3, the combination of Murakami and Fujita disclose that the minimum path length P is 10.0 mm or less.  See fig 5 for D3 being 5.4 mm.
	With respect to Claim 4, Murakami does not disclose a cross-sectional area ratio S1/S2, which is a ratio of a total cross-sectional area S1 of the at least one outer inlets to a total cross-sectional area S2 of the at least one outer outlets is between 2 and 5, wherein S1 represents the total cross sectional area of the at least one outer inlet and S2 represents a total cross sectional area of the at least one outer outlet.
	Fujita discloses a cross-sectional area ratio S1/S2, which is a ratio of a total cross-sectional area S1 of the at least one outer inlets to a total cross-sectional area S2 of the at least one outer outlets is 8.  See tables 1 and 2.
	Even though this is outside the claimed ratio of 2-5, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  See MPEP 2144.05-I

	Since claim 5 merely increases the lower range, the same reasoning applies as given to the rejection of claim 4.
	With respect to Claim 6, the combination of Murakami and Fujita disclose that the total cross-sectional area S1 is 10 mm^2 or more and 30 mm^2 or less.  Tables 1 and 2, 25.13 mm^2.
	With respect to Claim 7, the combination of Murakami and Fujita disclose that the total, cross-sectional area S2 is 2 mm^2 or more and 10 mm^2 or less. Tables 1 and 2, 7.07 mm^2.
	
Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.  
	On page 7, the applicant argues that that Fujita’s distance D3 is not a minimum distance from a horizontal hole to the gas inlet but instead merely a distance between a horizontal hole and another hole.  The primary reference, Murakami’s minimum path length is from outer inlet 144b to gas inlet 129.  Fujita’s minimum distance from a horizontal hole [177] to the gas inlet [167] mirror’s Murakami’s path identically.  In both cases it’s the distance from the inlet of the outer protective cover to the inlet of the inner protective cover.  
	Applicant’s remaining arguments pertain to newly amended subject matter and thus are addressed in the body of the rejection above.
	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s provided reference, U.S. Publication No 20110126610 also teaches a similar gas sensor that has no outlets provided in a side portion of the tip end portion of the outer protective cover  and at least the at least one horizontal hole  arranged in the side portion is arranged to open in a direction perpendicular to a central axis of the sensor element such that the at least one horizontal hole faces an outer peripheral surface of the second cylindrical portion of the inner protective cover and would seem to serve as equally valid second reference, in place of Fujita.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

                                                                                                                                                                                                        /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855